DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
02.	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Drawings
03.	The drawings were received on 05/26/2020.  These drawings are accepted.

Double Patenting
04.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
05.	Claims 1 – 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 20 of prior US Patent 10,664,514.  Although the conflicted claims are not identical, they are not patentably 
Application 16/883,904
Patent 10,664,514
1. A method of generating searchable content for visual media files, comprising:

at a computing system having one or more processors and memory:

defining a set of schemas, wherein the set of schemas includes a source schema and a keyword schema;




defining a plurality of worker processes, wherein each worker process definition specifies a respective set of one or more input schemas from the defined set of schemas and

the defined set of schemas;

building a dependency graph that includes a node for each worker process, with dependencies based on the input schemas and output schemas for each worker process;













visual media file;



traversing nodes in the dependency graph beginning with a respective initial worker process corresponding to a media type of the selected visual media file, wherein one or more worker processes executed during the traversal inserts search terms into a respective keyword schema instance; and






at a computing system having one or more processors and memory:

defining a set of schemas, wherein each schema includes a respective plurality of data fields, each having a respective name and data type, and the set of schemas includes a source
schema and a keyword schema;

defining a plurality of worker processes, wherein each worker process definition specifies a respective set of one or more input schemas from the defined set of schemas and

the defined set of schemas;

building a dependency graph that includes a node for each worker process, with dependencies based on the input schemas and output schemas for each worker process,
wherein the dependency graph includes a plurality of initial worker processes, each initial worker process corresponds to a distinct media type, and the respective set of input schemas for each initial worker process consists of the source schema;

receiving selection of a plurality of visual media files;


visual media file;

for each selected visual media file:

traversing nodes in the dependency graph beginning with a respective initial worker process corresponding to a media type of the visual media file, thereby executing a plurality of worker processes, which construct a plurality of additional distinct schema instances, wherein one or more of the worker processes executed during the traversal inserts search terms into a respective keyword schema instance; and





Allowable Subject Matter
06.	Claims 1 – 20 have been examined and deemed allowable over the prior art.  However, the claims are currently rejected on the ground of double patenting (see rejections set forth above).

Reasons for the Indication of Allowable Subject Matter
07.	The following is a statement of reasons for the indication of allowable subject matter:
	The primary reason for allowance of claims 1, 9 and 16, as well as their dependent claims, in the instant application is because the prior arts of record do not teach or suggest the specific media search using partial schemas.  The claims recite the building of a dependency graph that includes a node for each worker process, with the dependencies being based on input schemas and output schemas for each worker process.  Additionally, the dependency graph is traversed in a specific manner for a selected visual media file, which inserts search terms into a respective keyword schema instance.  The prior art of record neither anticipates nor renders obvious these claim limitation in view of the other claim limitations found in the independent claims.
	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
08.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Casey, John Dennis			US PGPub	2016/0253625
b) Wexler, Daniel Elliott et al.		US PGPub	2016/0140146
c) Kurapat, Kaushal et al.			US PGPub	2010/0076947
d) Bregler, Jonathan et al.			US PGPub	2019/0005108
e) Thomas, Susan Marie			US PGPub	2007/0203922
f) Do, Hong-Hai et al.			US PGPub	2008/0281820
g) Fagin, Ronald				US PGPub	2008/0228799

09.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 

Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

September 28, 2021